

117 S2058 IS: Servicemember Safety and Security Act of 2021
U.S. Senate
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2058IN THE SENATE OF THE UNITED STATESJune 15, 2021Mr. Cornyn (for himself, Ms. Sinema, Ms. Ernst, and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo improve the safety and security of members of the Armed Forces, and for other purposes.1.Short titleThis Act may be cited as the Servicemember Safety and Security Act of 2021.2.Measures to improve the safety and security of members of the Armed Forces(a)Comprehensive review of missing persons reportingThe Secretary of Defense shall instruct the Secretary of each military department to undertake a comprehensive review of the department's policies and procedures for reporting members of the Armed Forces absent without leave, on unauthorized absence, or missing.(b)Review of installation-Level proceduresThe head of each military installation command shall—(1)direct each military installation under its command to review its policies and procedures for carrying out the reporting activities described under subsection (a); and(2)update such installation-level policies and procedures with a view towards force protection, enhanced security for members of the Armed Forces living on base, and prioritizing reporting at the earliest reasonable time to local law enforcement at all levels, and Federal law enforcement field offices with overlapping jurisdictions with military installations, when members are determined to be missing.(c)Installation-Specific reporting protocols(1)In general The commander of each military installation shall establish a protocol for sharing information with local and Federal law enforcement agencies about members of the Armed Forces that are absent without leave, on unauthorized absence, or missing. The protocol shall provide, by memorandum of understanding (MOU) or otherwise, for the commander to immediately notify all local and Federal law enforcement agencies with jurisdictions in the immediate area of the military installation when the status of a member assigned to such installation has been changed to absent without leave, on unauthorized absence, or missing.(2)Reporting to military installation commandThe commander of each military installation shall submit the protocol established pursuant to paragraph (1) to the relevant military installation command.